UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7654



JOHNNIE L. HARRINGTON,

                                             Petitioner - Appellant,

          versus

ATTORNEY GENERAL OF NORTH CAROLINA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham.     William L. Osteen, Sr.,
District Judge. (CA-94-687-1)


Submitted:   September 24, 1996           Decided:   October 21, 1996


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Bruce Tracy Cunningham, Jr., CUNNINGHAM, DEDMOND, PETERSEN & SMITH,
Southern Pines, North Carolina, for Appellant.        Clarence Joe
DelForge III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Johnnie L. Harrington, a North Carolina prisoner, seeks to

appeal the district court's orders denying relief on his habeas

corpus petition filed under 28 U.S.C. § 2254 (1994), amended by
Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No.

104-132, 110 Stat. 1214, and denying his Fed. R. Civ. P. 59(e) mo-

tion. We have reviewed the record and the district court's opinion

accepting the magistrate judge's recommendation and find no rever-

sible error in the denial of § 2254 relief. Nor did we find an
abuse of discretion in the court's denial of Harrington's Rule

59(e) motion. Accordingly, Harrington's argument that counsel
rendered ineffective assistance does not merit issuance of a cer-

tificate of probable cause. See Barefoot v. Estelle, 463 U.S. 880,

893 (1983) (stating standards for granting certificates of probable

cause). We therefore deny a certificate of probable cause and dis-

miss the appeal. To the extent that a certificate of appealability
is required, we deny such a certificate. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2